Citation Nr: 1111213	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  03-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for herpes progenitalis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1978 to April 1984.

These matters came before the Board of Veterans' Appeals (Board) on appeal from July 2002 and September 2002 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  These issues were before the Board in April 2005 when they were remanded for additional development.  In July 2009, the Board issued a decision which (in pertinent part) denied the claim seeking service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, and remanded the claim seeking a compensable rating for herpes progenitalis. 

The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) of the parties, vacated the July 2009 Board decision with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.

In February 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  At the hearing, the Veteran was represented by Zachary M. Stolz, Attorney.  This is certainly permissible under the Board's rules of practice as the Veteran consented in writing (see May 2010 VA Form 21-22a) to being represented by an attorney employed by the same legal services office as his attorney of record.  See 38 C.F.R. § 14.629(6)(c)(2).  



REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

Psychiatric Disability

In the Joint Motion endorsed by the Court's May 2010 Order, it was agreed that remand was indicated pursuant to Stegall v. West, 11 Vet. App. 268 (1998), wherein the Court held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  The Joint Motion notes that the Board remanded the Veteran's claim in April 2005 and instructed the RO to arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of any psychiatric disability found to be present.  In pertinent part, the Board stated, "It is imperative that the examiner who is designated to examine the veteran reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report."  The Board also stated that, "the examiner must specifically rule in or exclude a diagnosis of PTSD."  Moreover, if a psychiatric condition other than PTSD was diagnosed, the examiner was asked to, "offer an opinion as to whether it is at least as likely as not that the veteran's disability was caused by or had its onset during service, or if a psychotic disorder is diagnosed, within one year of service.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that."  The Joint Motion notes that although the Veteran underwent a VA psychiatric examination, these directives were not accomplished by the examiner.  On remand, the Veteran should be afforded another VA psychiatric examination.  

The Joint Motion also notes that the Board's April 2005 remand directed the RO, in pertinent part, to forward a summary of the Veteran's claimed stressors to the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the U.S. Joint Services Records Research Center (JSRRC)) for corroboration.  Of record is an April 2007 report from JSRRC, which indicates that they were unable to research the Veteran's alleged stressor incident.  However, a review of the record shows that JSRRS apparently misread the Veteran's stressor statement and recorded it as happening in "84/03" (March 1983) rather than "84/83" (1983-1984).  In the Joint Motion, the parties agreed that on remand, the RO should reissue a stressor verification request to JSRRC for the correct dates as alleged by the Veteran.

Herpes Progenitalis

The Veteran most recently underwent a VA examination for herpes progenitalis in November 2009, as directed by the Board's July 2009 remand.  Thereafter, during the February 2011 Board hearing, the Veteran essentially testified that this condition had become worse, with more frequent and more wide-spread outbreaks.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of this disability.

The RO should also obtain and associate with the claims files all outstanding VA treatment records.  In February 2011, the Veteran testified that he continues to receive ongoing medical treatment for herpes from VA; however, as the claims files only include VA treatment records dated up to August 2009, any additional records from VA facilities should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any outstanding medical records from the Augusta VA Medical Center.

2.  The RO must review the entire claims file and prepare a summary of all claimed stressors.  The summary and all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC), who should be requested to make an attempt to verify events related to the Veteran's claimed stressors.  The JSRRC should be informed that the time frame for the alleged stressors is from January 1983 to April 1984.  If unable to provide such information, the JSRRC should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.

If any source requires a specific time period in order to search unit records, the RO should designate the time period from January 1983 and April 1984 (further broken down into smaller time increments, as necessary).  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folders.

3.  Following receipt of additional data from any and all sources, the RO must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the claims files.

4.  Then, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine whether he suffers from a current psychiatric disability, including PTSD, which is related to service.  All indicated tests and studies are to be performed.

The claims folders and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The RO is to provide the examiner with a list of confirmed stressors, if any.

a.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to a confirmed event in service.  If the Veteran is found to have PTSD in accordance with DSM-IV criteria, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination.

b.  For each additional acquired psychiatric disorder present during the period of this claim, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to his military service or was caused or permanently worsened by his PTSD.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected herpes progenitalis.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

7.  The RO should also undertake any other development it determines to be warranted.

8.  After the development requested above has been completed to the extent possible, the RO should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


